    Case 2:20-cv-18084-CCC-ESK Document 21 Filed 02/02/21 Page 1 of 1 PageID: 586
                                                                           ONE MAIN STREET
 ATTORNEYS AT LAW
                                                                                CHATHAM, NEW JERSEY 07928
 JOHN M. BLUME
 DAVID M. FRIED                                                                          WWW.NJATTY.COM
 CAROL L. FORTE
 MICHAEL B. ZERRES
 JOHN E. MOLINAR I                                                                        FAX: (973) 635-9339
 MITCHELL J. MAKOWICZ, JR.
 JEFFREY J. ZENNA
 KENNETH W. ELWOOD
 HARRIS S. FELDMAN
 RICHARD J. VILLANOVA
 NORBERTO A. GARCIA
 ROBIN A. DONATO
 ALEXA C. SALCITO
 CONNOR C. TURPAN
 ASHLEY A. SMITH                                                                          OTHER OFFICES:
 BRIAN RIEHL                                                                          JERSEY CITY, NJ 07306
 ________________________                                                           NORTH BERGEN, NJ 07047
 Of Counsel                                                                              SEA GIRT, NJ 08750
 RONALD P. GOLDFADEN
 CYNTHIA M. CRAIG                          February 2, 2021
 BRIAN E. MAHONEY




Honorable District Judge Claire C. Cecchi
United States District Court for the District of New Jersey
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, NJ 07102


               RE:       Mitarotonda vs. Conagra Brands, et al.
                         Case No.: 2:20-cv-18084-CCC-ESK
                         Our File No.: 1800697


Dear Judge Cecchi:
      This office represents the Plaintiffs in the above referenced matter. Presently before the
court is a dispositive motion filed by defendant Nicholas Segedin’s, a motion to dismiss the
plaintiff’s complaint. The originally noticed motion day has not previously been extended or
adjourned. Please accept this request for an adjournment under L.Civ.R. 7.1(d)(5). The motion
is currently scheduled for February 16, 2021 and plaintiff respectfully requests the motion be
carried March 1, 2021.
      Thank you for Your Honor’s kind courtesy and cooperation is greatly appreciated.
                                                Respectfully yours,
                                                /s/Harris S. Feldman
                                                HARRIS S. FELDMAN
HSF/lp
